        Case 1:15-md-02657-FDS Document 1775 Filed 12/18/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

IN RE: ZOFRAN (ONDANSETRON)         )                 MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION )
                                    )
                                    )                 This document relates to:
____________________________________)                 All Actions


             PLAINTIFFS’ MOTION TO CLARIFY COURT’S FDA LETTER
                    CONCERNING GSK’S CITIZEN PETITION

       As per the discussion between the parties and the Court during the December 16, 2019

telephonic status conference, and at the invitation of the Court, Plaintiffs respectfully request the

Court to submit a brief letter to the FDA, clarifying one statement in the Court’s December 13,

2019 letter to the Agency (Doc. No. 1773) (hereafter the “Court’s FDA Letter”).

       On page 3, at paragraph 2 of the Court’s FDA Letter, under the heading “The Status of the

Litigation,” the Court states:

       Because the citizen petition could potentially affect the resolution of the preemption
       dispute, and therefore the outcome of the entire litigation, both parties sought to
       postpone the trial date for at least several months.

       Plaintiffs’ reason for seeking a delay of trial was not as stated in the Court’s FDA Letter,

as reflected in the transcript of the status conference on November 20, 2019, at which time the

parties and the Court agreed to postpone the Rodriguez trial. Counsel for Plaintiffs stated then—

and continues to assert now—that GSK’s Citizen Petition should not affect the resolution of the

preemption dispute, for the reasons set forth in the Plaintiffs’ Memorandum Concerning GSK’s

Citizen Petition (Doc. No. 1745).

       In the interest of maintaining an accurate record in this matter, Plaintiffs respectfully

request that the Court submit a letter to the FDA to make this correction. Plaintiffs propose the

following language for the Court’s consideration:
      Case 1:15-md-02657-FDS Document 1775 Filed 12/18/19 Page 2 of 3



      I wish to clarify for the record, Plaintiffs do not agree that GSK’s Citizen Petition
      could potentially affect the resolution of the preemption dispute, and therefore the
      outcome of the entire litigation. Plaintiffs take the position in the matter before me
      that: (a) GSK’s petition is an improper use of the citizen petition process; and (b)
      any action taken by the FDA in response to GSK’s petition cannot, as a matter of
      law, affect the resolution of the preemption dispute before me.

                                                    Respectfully submitted,

                                                    /s/ Kimberly D. Barone Baden
                                                    Kimberly D. Barone Baden
                                                    MOTLEY RICE LLC
                                                    28 Bridgeside Boulevard
                                                    Mount Pleasant, SC 29464
                                                    843-216-9265
                                                    kbarone@motleyrice.com

                                                    Robert K. Jenner (BBO No. 569381)
                                                    JENNER LAW
                                                    1829 Reisterstown Road, Suite 350
                                                    Baltimore, MD 21208
                                                    410-413-2155
                                                    rjenner@jennerlawfirm.com

                                                    Tobias L. Millrood
                                                    POGUST MILLROOD LLC
                                                    8 Tower Bridge, Suite 940
                                                    Conshohocken, PA 19428
                                                    610-941-4204
                                                    tmillrood@pogustmillrood.com

                                                    M. Elizabeth Graham
                                                    GRANT & EISENHOFER P.A.
                                                    123 S. Justison Street
                                                    Wilmington, DE 19801
                                                    302-622-7099
                                                    egraham@gelaw.com

                                                    James D. Gotz
                                                    HAUSFELD
                                                    One Marina Park Drive, Suite 1410
                                                    Boston, MA 02210
                                                    617-207-0600
                                                    jgotz@hausfeld.com

Dated: December 18, 2019                            Attorneys for Plaintiff
        Case 1:15-md-02657-FDS Document 1775 Filed 12/18/19 Page 3 of 3



                                  7.1. (A)(2) CERTIFICATION
       I hereby certify that the parties’ counsel have conferred and attempted in good faith to

narrow and resolve the specific dispute at issue herein.

                                                               /s/ Kimberly D. Barone Baden
                                                               Kimberly D. Barone Baden




                                     CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Motion to Clarify Court’s Letter Concerning

GSK’s Citizen Petition, which was filed with the Court through the CM/ECF system, will be sent

electronically to all registered participants as identified on the Notice of Electronic Filing and

paper copies will be sent via first class mail to those identified as non-registered participants.

                                                               /s/ Kimberly D. Barone Baden
                                                               Kimberly D. Barone Baden
